Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected with traverse of Species C (Figs. 3-4) in the reply filed on 04/02/2021. 
Pending claims 1-14, and 16 are addressed below. Claim 15 is withdrawn.

Claim Objections
Claim 17 is objected to because of the following informalities:  line 10-11, correction should be made to indicate “one or more second gas inlets configured to respectively receive one or more second gas flows” for consistency of the claim scope.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites “wherein the gas inlets…increase in size in a direction around the perimeter from a smallest of the gas inlets to a largest of the gas inlets” (emphasis added). Claim 18 recites “wherein the first and second gas inlets…increase in size in a direction around the perimeter a smallest of the gas inlets to a largest of the gas inlets” (emphasis added). Paragraph 17 merely describes various sizes of the gas inlets: “For example, one inlet 331 may provide the smallest diameter or area gas inlet to expansion chamber 130, inlet 332 may be larger than inlet 331, inlet 333 may be larger than inlet 332, and inlet 334 may provide the largest diameter or area gas inlet to chamber 130”. The subject matter regarding “a direction around the perimeter from a smallest of the gas inlets to a largest of the gas inlets” appears to be new matter and cannot be found in the original disclosure. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 recites “wherein the gas inlets…increase in size in a direction around the perimeter from a smallest of the gas inlets to a largest of the gas inlets” (emphasis added). Claim 18 recites “wherein the first and second gas inlets…increase in size in a direction around the perimeter a smallest of the gas inlets to a largest of the gas inlets” (emphasis added). It is not understood which direction would be encompassed by the current language of the claim. Since claim 1 defines the two gas inlets, recited as “second inlet” and “third inlet”, where the third inlet is downstream of the second inlet. As best understood in light of the disclosure, the second inlet can be 332 or 333 shown in fig. 3, and the third inlet is potentially 334 (since the claim language indicates “increase in size”). In light of the disclosure, the examiner annotated two direction arrows (see annotated figure below) from smaller inlet 332 toward the larger downstream inlet 334, and from smaller gas inlet 333 toward the larger downstream inlet 334.  Given that the scope of the claims can include 2, 3 or 4 gas inlets as shown in figure 3, it is not clear which direction is encompassed in claim 8, specifically “a direction around the perimeter”. To overcome this clarity issue, the claim may be amended to specify one or more gas inlets is/are larger than another gas inlet, such as “wherein the third inlet is larger than the second inlet”. Claim 18, depending upon claim 17, is indefinite for the same issue mentioned in claim 8. Appropriate correction is required. 


    PNG
    media_image1.png
    751
    444
    media_image1.png
    Greyscale


	Claim 17 recites “one or more first gas inlets configured to respectively receive first gas flows” in line 7 (emphasis added) and “one or more second gas inlet configured to respectively receive second gas flow” in line 10-11. Consistent claim language renders the claim indefinite. It is unclear if this limitation encompasses one first gas inlet or multiple first gas inlets, one second gas inlet or multiple second gas inlets. If the claim encompasses one first gas inlet, then it is not clear how one gas inlet can receive multiple first gas flows. If line 10-11 defines one second gas inlet flow, then limitation “the second gas inlets” in line 12 lacks proper antecedent basis in the claim. As best understood, this limitation is addressed as “one or more first gas inlets configured to one or more first gas flows” and “one or more second gas inlets configured to respectively receive one or more second gas flows”, until further clarification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 2013/0037277) in view of Rummel (US 2003/0150624).
Regarding claim 1, Henry discloses a fire suppression system (fig. 4) comprising: a tank (54) holding a liquid (64) pressurized with a gas (62); and 
a manifold (10; see fig. 3, or alternatively, 16) disposed in the tank (see fig. 4), the manifold including: an expansion chamber (38 and 42);

a second inlet (50) configured to receive a first gas flow (flow through 50) from a second portion (upper portion of the tank’s interior) of the tank and direct the first gas flow into the expansion chamber (see fig. 3); and 
a third inlet (gas port 12 opposite from 50; see fig. 3) configured to receive a second gas flow (gas flowing in via 12) from the second portion (upper portion of the tank’s interior) of the tank and direct the second gas flow into the expansion chamber (38, 42), wherein the first gas flow (flow through 50) and the second gas flow (gas flow through 12) are oriented relative to each other and relative to the liquid flow to together  create in the expansion chamber a liquid-gas vortex that produces foam (angular gas flows in combination with axial liquid flow and tubular chamber shape create liquid gas vortex, which consequently generate foam; see par. 37).
Henry does not teach the third inlet being downstream from the second inlet along a direction of the liquid flow.
However, Rummel discloses a foam generating nozzle 1, shown in figure 5, having a first inlet 6 for liquid, a second inlet 5 for gas, and a third inlet 5’ also for gas (par. 94). The third inlet 5’ is downstream from the second inlet 5 and in opposed direction of the second inlet 5 along a direction of the liquid flow 26 to create a high level of foaming (par. 95).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Henry to incorporate 

Re claim 2, Henry, as modified, discloses a valve (valve coupled to actuator 72; par. 38) coupled to control a flow of the foam from the manifold.

Re claim 3, Henry, as modified, discloses the manifold (10) is a two-piece structure (10 includes 14 and 16 in Henry) that comprises: a first manifold piece (14); and a second manifold piece (16) that attaches to first manifold piece, so that a cavity (38, 42) between the first and the second manifold piece forms the expansion chamber.

Re claim 4, Henry, as modified, discloses the first inlet (upstream of 10) extend through the first manifold piece (14) to the expansion chamber; and the third inlet (12) extends through the second manifold piece (16) to the expansion chamber.
Henry does not teach the second inlet also extend through the first manifold piece 14 to the expansion chamber.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Henry to rearrange the second inlet 12 to extend through the first manifold piece, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. Providing the second inlet to extend through the first manifold piece would help further propel and add velocity to the liquid flow through the first inlet, 

Re claim 5, Henry, as modified, discloses the second manifold piece (16) further comprises an outlet (at downstream end of 42) configured to direct a foam flow out of the expansion chamber.


Re claim 6, Henry, as modified, teaches the first manifold piece (14) attaches to the second manifold piece (16) using structure selected from a group consisting of: complementary threading that attaches the second manifold piece to the first manifold piece; mating portions of the first and second manifold pieces that are pressed together (fig. 3 shows first piece 14 is mated together with the second piece 16); and a set screw that holds mating portions of the first and second manifold together.

Re claim 7, Henry, as modified, teaches the system comprises a plurality of gas inlets (12 and at 50), including the second inlet (at 50) and the third inlet (12), in the manifold and directing gas flows into the expansion chamber.

Re claim 8, Henry, as modified, teaches the gas inlets (50 and 12) are located along a perimeter of the expansion chamber (see Henry’s fig. 3) and increase in size in a direction around the perimeter from the smallest (when port at 50 is adjusted for less 

Re claims 9-10, Henry, as modified, teaches the system of claim 1, but does not explicitly teaches that the embodiment shown in figures 1-4 include the liquid 64 comprises a water/concentrated foam mix or that the gas 62 comprises air.
However, Henry specifically discussed in paragraphs 3, 4 and 6 that in firefighting, the combination of water/concentrated foam mix (surfactant or foaming agents) with the use of air is commonly known in the art. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Henry to incorporate the liquid comprises a water/concentrated foam mix and the gas comprises air for generation of foam for appropriate application. Doing so would provide for a cost effective system that can be used with readily available material well known for firefighting or any other application requiring foam generation. 

Re claim 11, Henry, as modified, discloses the first inlet (upstream of 10) restricts the liquid flow (via 22 and 32; see figs. 2-3) so that expansion occurs where the liquid flow enters the expansion chamber (flow is restricted at small apertures on 22 and expansion of the liquid occurs before it reaches 52, and also expand again when it’s in chamber at 42; see par. 32 and 35).



Re claim 13, Henry, as modified, teaches directions of the first and second gas flows contribute to creation of the liquid-gas vortex in the expansion chamber (angular orientation of the gas ports as modified in view of Rummel would add to the vortex flow motion inside the tubular chamber).

Re claim 14, Henry, as modified, teaches the second inlet (at 50) contains a jet (gas flow regulator 50) having an orifice (opening within the regulator 50) that limits the gas flow through the second inlet (at 50).
Henry does not explicitly teaches that the jet or gas flow regulator 50 is removable. However, one of ordinary skill in the art would find it obvious to make the jet/regulator 50 separable or removable so that the part can be cleaned or replaced for maintenance purposes to ensure the system continue to operate as it should. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). The cost of repairing or replacing smaller parts of the system is usually lower than the cost of replacing the entire system.



Re claim 17, Henry discloses a fire suppression system (fig. 4) comprising: a tank 54 holding a liquid 64 pressurized with a gas 62; and 
a manifold 16 disposed in the tank 54, 
the manifold including: an expansion chamber 42; a liquid inlet 52, 48 coupled to receive a liquid flow 18 from a first portion of the tank (from bottom of tank) and direct the liquid flow into the expansion chamber 42; 
one or more first gas inlets, at 50, configured to respectively receive first gas flows (see 112 rejection above) from a second portion of the tank, at 62, and direct the first gas flows (addressed as “the one or more first gas flow”, see 112 rejection above) into the expansion chamber 42; and 
one or more second gas inlet 12 configured to respectively receive second gas flow from the second portion of the tank 54 and direct the second gas flows (addressed as “the one or more second gas flows”, see 112 rejection above) into the expansion chamber, wherein the first gas flows (from 50) collectively oppose the second gas flows (12; 12 and 50 are provided on opposite sides, both directing toward the center) and combine with the second gas flows and the liquid flow to create in the expansion chamber a liquid-gas vortex that produces foam (angular gas flows in combination with axial liquid flow and tubular chamber shape create liquid gas whirling or vortex, which consequently generate foam; see par. 37).

However, Rummel discloses a foam generating nozzle 1, shown in figures 5-6, having an inlet 6 for liquid, one or more first gas inlets 5, and one or more second gas inlets 5’ (par. 94). The one or more second gas inlets 5’ is downstream from the one or more first gas inlets 5 and in opposed direction of the one or more first gas inlet 5 along a direction of the liquid flow 26 to create a high level of foaming (par. 95).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Henry to incorporate the teachings of Rummel to rearrange the one or more second gas inlets  being downstream from the one or more first gas inlets, such that the one or more first gas flows collectively oppose the one or more second gas flows. Doing so would improve the level of foaming to the desirable foam discharge, as taught by Rummel in paragraph 95.

Re claim 18, Henry, as modified, discloses the system of claim 17, wherein the first and second gas inlets 50, 12 (as modified in view of Rummel) are located along a perimeter of the expansion chamber (see Henry’s fig. 3 and Rummel’s figs. 5-6) and increase in size in a direction around the perimeter from a smallest of the gas (when port at 50 is adjusted for less flow, it is the smallest gas inlet of the two; see par. 36) 

Re claim 19, Henry, as modified, discloses the system of claim 17, wherein Henry fails to teach the first gas inlets, at 50 (fig. 3 of Henry), (addressed as “the one or more first gas inlets”; see 112 rejection above) comprise a plurality of gas inlets having different sizes; and the second gas inlets, at 12 (fig. 3 of Henry),  (addressed as “the one or more second gas inlets”; see 112 rejection above) comprise a plurality of gas inlets having different sizes, the second gas inlets being larger than the first gas inlets.
However, Rummel discloses a foam generating nozzle 1, shown in figure 6, having an inlet 6 for liquid, plurality of first gas inlets at 5, and plurality of second gas inlets at 5’ (par. 94). Rummel further teaches in paragraph 96: “Depending on the desired foaming or mixing effect, the angle α between the axes of the ducts 5, 5′ of the two groups may be different, based on the main flow direction 26. Likewise, the ducts 5, 5′ of the two groups can also have a different diameter” (emphasis added). Based on Rummel’s disclosure, there would only be a finite number of diameter combinations for the first gas inlets and second gas inlets: a) second gas inlets being larger than the first gas inlet, b) second gas inlets being smaller than the first gas inlets, or c) all gas inlets have different sizes. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Henry to incorporate the teachings of Rummel to the first gas inlets comprise a plurality of gas inlets having different sizes; and the second gas inlets comprise a plurality of gas inlets having 

In the alternative, claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Rummel, further in view of Grindley (US 5054688).
Re claim 3, Henry, as modified, discloses the manifold (16) with a cavity but does not teach manifold 16 is a two-piece structure that comprises: a first manifold piece; and a second manifold piece that attaches to first manifold piece, so that a cavity between the first and the second manifold piece forms the expansion chamber.
However, Grindley teaches a foam producing structure (fig. 5), in the same field of endeavor, that is a two piece structure comprising a first manifold piece 20, and a second manifold piece 40 that attaches to the first manifold piece 20 to that a cavity (interior space of 20, 40) between the first and second manifold pieces 20, 40 forms the expansion chamber (21, 41, 42).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Henry to incorporate the teachings of Grindley to substitute a one piece manifold structure 16 with a two piece structure manifold 20, 40. The substitution of one known element (one-piece -structure manifold) as taught by Henry for another (two-piece-structure manifold) as taught by Grindley would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of one piece/two piece 

Re claim 4, Henry, as modified, discloses the first inlet (52, 48; Henry’s fig. 3) and second inlet (50) extend through the first manifold piece (bottom portion of 16) to the expansion chamber.
Henry does not teach the third inlet 12 extend through the second manifold piece to the expansion chamber.
However, Grindley shows a first inlet 22 and second inlet 32 disposed on the first manifold piece 20, wherein the third inlet 47 extends through the wall of the second manifold piece 40 (see fig. 5 of Grindley).
 it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Henry to rearrange the third inlet to extend through the second manifold piece, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. Providing the third inlet to extend through the second manifold piece would help add velocity and turbulence to the gas/liquid flow, which would enhance the level of foaming while the liquid moves along the mixing chamber toward the discharge end.

Re claim 5, Henry, as modified, discloses the second manifold piece (second piece of the manifold 16 as modified in view of Grindley) further comprises an outlet (at downstream end of 42 shown in Henry) configured to direct a foam flow out of the .

Claims 1-11, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 2013/0037277) in view of Grindley (US 5054688).
Regarding claim 1, Henry discloses a fire suppression system (fig. 4) comprising: a tank (54) holding a liquid (64) pressurized with a gas (62); and 
a manifold (16) disposed in the tank (see fig. 4), the manifold including: an expansion chamber (42);
a first inlet (opening at 52, 48) coupled to receive a liquid flow (18; see fig. 2) from a first portion (bottom portion of tank’s interior) of the tank and direct the liquid flow into the expansion chamber; 
a second inlet (50) configured to receive a first gas flow (flow through 50) from a second portion (upper portion of the tank’s interior) of the tank and direct the first gas flow into the expansion chamber (see fig. 3); and 
a third inlet (gas port 12 opposite from 50; see fig. 3) configured to receive a second gas flow (gas flowing in via 12) from the second portion (upper portion of the tank’s interior) of the tank and direct the second gas flow into the expansion chamber (38, 42), wherein the first gas flow (flow through 50) and the second gas flow (gas flow through 12) are oriented relative to each other and relative to the liquid flow to together  create in the expansion chamber a liquid-gas vortex that produces foam (angular gas flows in combination with axial liquid flow and tubular chamber shape create liquid gas vortex, which consequently generate foam; see par. 37).

However, Grindley teaches a foam producing structure, in the same field of endeavor, having a first inlet for liquid flow at 22, a second inlet for air flow at 32, and a third inlet 47 also for air flow, wherein the third inlet being downstream from the second inlet 32 along a direction of the liquid flow (direction indicated via water and foam arrows; see fig. 5 in Grindley).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Henry to incorporate the teachings of Grindley to rearrange the third inlet 12 to downstream of the second inlet 50 along a direction of the liquid flow. Doing so would improve the level of foaming to the desired durable foam discharge, as taught by Grindley in column 1, lines 29-34.

Re claim 2, Henry, as modified, discloses a valve (valve coupled to actuator 72; par. 38) coupled to control a flow of the foam from the manifold.

Re claim 3, Henry, as modified, discloses the manifold (16) with a cavity but does not teach manifold 16 is a two-piece structure that comprises: a first manifold piece; and a second manifold piece that attaches to first manifold piece, so that a cavity between the first and the second manifold piece forms the expansion chamber.
However, Grindley teaches a foam producing structure (fig. 5), in the same field of endeavor, that is a two piece structure comprising a first manifold piece 20, and a second manifold piece 40 that attaches to the first manifold piece 20 to that a cavity 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Henry to incorporate the teachings of Grindley to substitute a one piece manifold structure 16 with a two piece structure manifold 20, 40. The substitution of one known element (one-piece -structure manifold) as taught by Henry for another (two-piece-structure manifold) as taught by Grindley would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of one piece/two piece construction would have yielded predictable results, namely, forming a manifold with cavity that support foam expansion. 

Re claim 4, Henry, as modified, discloses the first inlet (52, 48; Henry’s fig. 3) and second inlet (50) extend through the first manifold piece (bottom portion of 16) to the expansion chamber.
Henry does not teach the third inlet 12 extend through the second manifold piece to the expansion chamber.
However, Grindley shows a first inlet 22 and second inlet 32 disposed on the first manifold piece 20, wherein the third inlet 47 extends through the wall of the second manifold piece 40 (see fig. 5 of Grindley).
 it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Henry to rearrange the third inlet to extend through the second manifold piece, since it has been held that 

Re claim 5, Henry, as modified, discloses the second manifold piece (second piece of the manifold 16 as modified in view of Grindley) further comprises an outlet (at downstream end of 42 shown in Henry) configured to direct a foam flow out of the expansion chamber (see also foam arrow at outlet of Grindley’s figure 5 with similar configuration).

Re claim 6, Henry, as modified in view of Grindley, teaches the first manifold piece (20 in Grindley’s figure 5) attaches to the second manifold piece (40 in Grindley’s figure 5) using structure selected from a group consisting of: complementary threading that attaches the second manifold piece to the first manifold piece; mating portions of the first and second manifold pieces that are pressed together (fig. 5 in Grindley shows first piece 20 is mated together with the second piece 40); and a set screw that holds mating portions of the first and second manifold together.

Re claim 7, Henry, as modified, teaches the system comprises a plurality of gas inlets (12 and at 50), including the second inlet (at 50) and the third inlet (12), in the manifold (16) and directing gas flows into the expansion chamber.



Re claims 9-10, Henry, as modified, teaches the system of claim 1, but does not explicitly teaches that the embodiment shown in figures 1-4 include the liquid 64 comprises a water/concentrated foam mix or that the gas 62 comprises air.
However, Henry specifically discussed in paragraphs 3, 4 and 6 that in firefighting, the combination of water/concentrated foam mix (surfactant or foaming agents) with the use of air is commonly known in the art. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Henry to incorporate the liquid comprises a water/concentrated foam mix and the gas comprises air for generation of foam for appropriate application. Doing so would provide for a cost effective system that can be used with readily available material well known for firefighting or any other application requiring foam generation. 

Re claim 11, Henry, as modified, discloses the first inlet (upstream of 10) restricts the liquid flow (via 22 and 32; see figs. 2-3) so that expansion occurs where the liquid flow enters the expansion chamber (flow is restricted at small apertures on 22 and 

Re claim 14, Henry, as modified, teaches the second inlet (at 50) contains a jet (gas flow regulator 50) having an orifice (opening within the regulator 50) that limits the gas flow through the second inlet (at 50).
Henry does not explicitly teaches that the jet or gas flow regulator 50 is removable. However, one of ordinary skill in the art would find it obvious to make the jet/regulator 50 separable or removable so that the part can be cleaned or replaced for maintenance purposes to ensure the system continue to operate as it should. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). The cost of repairing or replacing smaller parts of the system is usually lower than the cost of replacing the entire system.

Re claim 16, Henry, as modified, teaches the second inlet (50) is in a side of the manifold opposite from a side of the manifold containing the third inlet (12; see fig. 3 of Henry).

Response to Arguments
Applicant's arguments filed 08/06/2021 have been fully considered but they are not persuasive.
Regarding the combination of Henry in view of Rummel toward claim 1: 

This is found not persuasive for a number of reasons. Firstly, the current language of claim 1 does not require different inlet sizes associated with the gas inlets. The term “vortex” is address in its plain language to include “whirling of fluid or air”. Since the combination of Henry in view of Rummel teaches multiple gas inlets disposed relative to the liquid inlet that support whirling of the gas/liquid mixture in the chamber 42 as defined in the claim, the claim is met, given all limitations of claim 1 are addressed above. Secondly, the remarks also indicate that Rummel does not teach an expansion chamber (page 9). It is noted that the expansion chamber is taught by Henry, and Rummel was relied upon to show that one or more gas ports can be disposed downstream of one or more other gas ports as defined in claim 1.
The claims unpatentable for the reasons above. For compact prosecution, please discuss potential claim amendments with the examiner. Phone interview can be scheduled via the contact information provided below. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752